UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-05385 DWS Value Series, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 11/30 Date of reporting period: 11/30/2011 ITEM 1. REPORT TO STOCKHOLDERS NOVEMBER 30, 2011 Annual Report to Shareholders DWS Dreman Mid Cap Value Fund Contents 4 Portfolio Management Review 8 Performance Summary 11 Information About Your Fund's Expenses 13 Portfolio Summary 15 Investment Portfolio 20 Statement of Assets and Liabilities 22 Statement of Operations 23 Statement of Changes in Net Assets 24 Financial Highlights 30 Notes to Financial Statements 40 Report of Independent Registered Public Accounting Firm 41 Tax Information 42 Investment Management Agreement Approval 47 Summary of Management Fee Evaluation by Independent Fee Consultant 51 Board Members and Officers 56 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Any fund that focuses in a particular segment of the market will generally be more volatile than a fund that invests more broadly. Stocks of medium-sized companies involve greater risk than securities of larger, more-established companies. Stocks may decline in value. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review Market Overview and Fund Performance Performance is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The Class A shares of DWS Dreman Mid Cap Value Fund returned 2.08% (unadjusted for sales charges) during the 12-month period ended November 30, 2011. The fund's benchmark, the Russell Midcap® Value Index, returned 4.75%.1 While the fund underperformed during the most recent reporting period, it has outpaced the average return of its Morningstar peer group — Mid-Cap Value Funds — in the three- and five-year periods ended on the same date.2 The past year brought two very different intervals of performance for mid-cap stocks. In the first, which ran from the beginning of the reporting period through the end of April 2011, the investment environment was characterized by improving economic growth, exceptional strength in mid-sized companies' earnings results and a hearty appetite for risk among investors. The picture changed at mid-year, however, when a string of worse-than- expected economic data and the acceleration of the European debt crisis began to weigh heavily on investor sentiment. The Russell Midcap Value Index returned -11.48% in the period from May 1 through November 30, 2011, but it still finished the year in positive territory on the strength of its substantial first-half gain. Positive and Negative Contributors to Performance As the fund's slight underperformance would indicate, our stock selection detracted modestly from our 12-month results. While our stock picks generally performed well in health care, information technology and materials, this was offset by the negative impact of our selection in consumer discretionary, consumer staples, energy and industrials. The information technology sector was home to the fund's top individual performer, National Semiconductor Corp.,* which was bid for by Texas Instruments at a premium of nearly 70% during the second quarter. While we do not invest with the intent of finding takeover targets, our focus on undervalued companies can put us in a position to benefit from merger and acquisition activity. KLA-Tencor Corp, a maker of semiconductor monitoring and testing equipment, also performed well for us after we added the stock on weakness during the third calendar quarter. We liked the stock on the basis of its 3.0% yield, strong balance sheet and single-digit P/E ratio. Takeover activity also boosted our performance in health care, where the wound care company Kinetic Concepts, Inc. was taken over by a consortium of private equity and pension fund buyers. The stock jumped 13% when the news broke in July, and we subsequently elected to take profits. Our performance in the health care sector was also boosted by the rally in shares of Biogen Idec, Inc., which surged after delivering positive trial results for a new treatment. Once the stock reached our valuation target, we elected to sell the position in order to fund other purchases. Outside of health care and technology, our top performers were Yamana Gold, Inc., the tobacco company Lorillard, Inc. and the retail stocks VF Corp.* and Big Lots, Inc. On the negative side, our largest individual detractor was the information technology services Computer Sciences Corp. Government contracts are a large portion of the company's revenues, which made it vulnerable to expectations for reduced government spending. The prospect of slower government spending also weighed on shares of the truck manufacturer Oshkosh Corp., causing it to finish the year as our second-largest detractor. While we continue to hold the stock on the basis of its low valuation, we are keeping a close eye on its earnings outlook. Our performance was also pressured by our stock selection in the financials sector, where we held Hudson City Bancorp, Inc. and Lincoln National Corp. Hudson City lost ground due to slower-than- expected loan growth and we saw little prospect for a revival in the near future, so we elected to sell the stock. Lincoln National, in contrast, was hit hard due its exposure to stock market performance. We held on to the position, believing that equity exposure is a positive, not a negative, with the markets at these levels — especially with the stock trading well below book value. Outlook and Positioning Despite mid caps' underperformance in the past year, we retain a positive view on the asset class. In our November 2010 annual report, we offered a favorable take on mid caps on the basis that this market segment, as a whole, is more heavily populated with fast-growing, undervalued companies than any other area of the market. Although the near-term outlook remains clouded by sluggish global growth and the situation in Europe, we believe mid caps' fundamental attributes are robust enough to provide a measure of support for possible longer-term performance from their current depressed level. As a result, we used the second-half downturn to sift through some of the worst-performing sectors — such as industrials, information technology and financials — to find fundamentally sound stocks that were cheap relative to both their industry peers and their own history. We believe our approach of making market volatility work for us — via our willingness to establish core positions at trough valuations — helps us keep the portfolio populated with fresh value opportunities. During the final three months of the period, our largest additions were PartnerRe Ltd., Marathon Oil Corp. and KLA-Tencor Corp. The portfolio continues to feature an attractive valuation relative to the broader mid-cap asset class. As of November 30, 2011, the median price-to-earnings ratio of the stocks in the fund (based on 12-month forward earnings estimates) was 9.7x, below the 13.2x P/E ratio of the Russell Midcap® Value Index.3,4 At the same time, the estimated three-to-five-year growth rate of our portfolio holdings was 10%, in line with the 10.2% anticipated growth for the stocks in the index. While this very favorable profile did not translate into market-beating returns in the past 12 months, we believe it indicates that there is pent-up value in the portfolio. At a time in which the markets and financial media continue to place a great deal of emphasis on broad macroeconomic factors, our response to the uncertainty is to do what we have always done — stick to our knitting by focusing on fundamental research and individual stock selection. Investment Advisor Deutsche Investment Management Americas Inc. Subadvisor The fund's subadvisor is Dreman Value Management, L.L.C., a renowned investment firm with a 35-year history of style-pure value investing. Portfolio Management Team Mark Roach Managing Director of Dreman Value Management, L.L.C. and Lead Portfolio Manager of the fund. Joined the fund in 2006. David N. Dreman Chairman of Dreman Value Management, L.L.C. and Portfolio Manager of the fund. Joined the fund in 2005. E. Clifton Hoover, Jr. Chief Investment Officer and Managing Director of Dreman Value Management, L.L.C. and Portfolio Manager of the fund. Joined the fund in 2009. Mario Tufano Associate Portfolio Manager of the fund. Joined the fund in 2010. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. 1 The Russell Midcap Value Index tracks the performance of those Russell Midcap Index companies with lower price-to-book ratios and lower forecasted growth values. Index and category returns assume reinvestment of all distributions. Index returns do not reflect fees or expenses and it is not possible to invest directly in an index. 2Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. As of November 30, 2011, Class A shares of DWS Dreman Mid Cap Value Fund were ranked as follows in the Morningstar Mid-Cap Value Funds category: 234/422 one-year, 148/352 three-year and 152/291 five-year. Rankings are based on a fund's total return. 3The price-to-earnings (P/E) ratio is a formula that compares a company's current share price with its per-share earnings. 4 The price-to-book (P/B) ratio compares a stock's market value with its book value. * Not held in the portfolio as of November 30, 2011. Performance Summary November 30, 2011 Average Annual Total Returns as of 11/30/11 Unadjusted for Sales Charge 1-Year 3-Year 5-Year Life of Fund* Class A 2.08% 18.70% 0.03% 2.90% Class B 1.33% 17.79% -0.70% 2.19% Class C 1.45% 17.86% -0.66% 2.19% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) -3.79% 16.38% -1.15% 1.94% Class B (max 4.00% CDSC) -1.67% 17.31% -0.89% 2.19% Class C (max 1.00% CDSC) 1.45% 17.86% -0.66% 2.19% No Sales Charges Class R 1.87% 18.38% -0.26% 2.60% Class S 2.38% 19.03% 0.34% 3.26% Institutional Class 2.46% 19.09% 0.38% 3.34% Russell Midcap® Value Index+ 4.75% 19.59% -0.01% 3.09% *The Fund commenced operations on August 2, 2005. Index returns began on July 31, 2005. Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated March 1, 2011 are 1.40%, 2.27%, 2.15%, 1.70%, 1.13% and 1.02% for Class A, Class B, Class C, Class R, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The returns for Class R shares for periods prior to inception on March 1, 2011 are derived from the historical performance of Class A shares of DWS Dreman Mid Cap Value Fund during such periods and have been adjusted to reflect higher total annual operating expenses of Class R. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS Dreman Mid Cap Value Fund — Class A [] Russell Midcap Value Index+ Yearly periods ended November 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. *The Fund commenced operations on August 2, 2005. Index returns began on July 31, 2005. + Russell Midcap Value Index is an unmanaged index measuring the performance of those Russell Midcap companies with lower price-to-book ratios and lower forecasted growth values. Net Asset Value and Distribution Information Class A Class B Class C Class R Class S Institutional Class Net Asset Value: 11/30/11 $ 3/1/11 (Commencement of Operations) $
